                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

HOWARD FRANK,

                  Plaintiff,

v.                                                          Case No.: 2:18-cv-162-FtM-38NPM

ROCKHILL INSURANCE
COMPANY,

                Defendant.
                                                  /

                                                ORDER1

        Before the Court is Defendant Rockhill Insurance Company’s Unopposed Motion

to Reschedule the Court’s Final Pretrial Conference. (Doc. 124). This case is set for the

November 2019 trial term and a final pretrial conference on October 25, 2019.

Defendant’s attorney has a mediation on October 25, and thus requests to continue the

final pretrial conference. Plaintiff Howard Frank does not oppose the continuance.

        After reviewing the record and Defendant’s motion, the Court finds good cause to

continue the final pretrial conference. But the Court will also move the trial term because

of its calendar and authority to manage its civil case docket. The Court thus sets this

case for the February 2020 trial term with a January 24, 2020 final pretrial conference.

        Accordingly, it is

        ORDERED:


1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
      (1) Defendant Rockhill Insurance Company’s Unopposed Motion to Reschedule

         the Court’s Final Pretrial Conference (Doc. 124) is GRANTED.

      (2) The Clerk is DIRECTED to set this case for the February 2020 trial term with a

         final pretrial conference on January 24, 2020 at 9:30 a.m. before the

         undersigned.

      DONE and ORDERED in Fort Myers, Florida this 7th day of October 2019.




Copies: All Parties of Record




                                          2
